Name: Commission Regulation (EC) No 1240/96 of 28 June 1996 fixing, for the 1996/97 marketing year, the flat-rate amount provided for under the system of minimum stocks in the sugar sector
 Type: Regulation
 Subject Matter: accounting;  prices;  management;  beverages and sugar
 Date Published: nan

 29 . 6. 96 EN Official Journal of the European Communities No L 161 /113 COMMISSION REGULATION (EC) No 1240/96 of 28 June 1996 fixing, for the 1996/97 marketing year, the flat-rate amount provided for under the system of minimum stocks in the sugar sector system of minimum stocks in the sugar sector (*), as last amended by Regulation (EC) No 260/96, provides for a flat-rate amount to be fixed for each marketing year, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Commission Regulation (EC) No 1 126/96 (2), and in par ­ ticular Article 12 (3) thereof, Having regard to Council Regulation (EEC) No 1789/81 of 30 June 1981 laying down general rules concerning the system of minimum stocks in the sugar sector (3), last amended by Commission Regulation (EC) No 260/96 (4), Whereas Articles 3 (b) and 6 (a) of Regulation (EEC) No 1789/81 provide f6r the reimbursement of the pecuniary advantage included in the intervention price on account of the costs involved in maintaining the minimum stock; Whereas, in order to determine that pecuniary advantage, Commission Regulation (EEC) No 189/77 of 28 January 1977 laying down detailed rules for the application of the HAS ADOPTED THIS REGULATION: Article 1 For the 1996/97 marketing year, the flat-rate amount referred to in Article 6 of Regulation (EEC) No 189/77 shall be ECU 0,193 per 100 kilograms of sugar expressed as white sugar. Article 2 This Regulation shall enter into force on 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 150 , 25. 6. 1996, p. 3 . 3) OJ No L 177, 1 . 7 . 1981 , p. 39. (4) OJ No L 34, 13 . 2. 1996, p. 16. 0 OJ No L 25, 29. 1 . 1977, p. 27.